Exhibit MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form 10-K/A, Amendment No. 1 of Principal Capital Group, Inc., Formerly known as Fortuna Gaming Corp. of our report dated January 28, 2009 on our audit of the financial statements of Principal Capital Group, Inc. as of October 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for the years then ended October 31, 2008, 2007 and since inception March 14, 2002 through October 31, 2008, and the reference to us under the caption “Experts.” /s/ Moore & Associates, Chartered Moore & Associates Chartered Las Vegas, Nevada January 30, 2009 6490 West Desert Inn Rd, Las Vegas, NV 89146 (702)253-7499 Fax
